Judgment, Supreme Court, Bronx County (Albert Lorenzo, J.), rendered February 20, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that although religious references in summation should be avoided (see e.g. People v Johnson, 3 AD3d 581 [2004]), the brief and innocuous rhetorical device employed by the prosecutor did not deprive defendant of a fair trial. The other summation remarks challenged by defendant were not so egregious as to warrant reversal (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.